Citation Nr: 1636068	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression, and borderline personality disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1986 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As set forth above, the appellant's claim was subsequently transferred to the jurisdiction of the RO in Portland, Oregon.  

A review of the record indicates that the appellant has previously been represented by multiple service organizations, to include the Disabled American Veterans, The American Legion, and the Oregon Department of Veterans Affairs, as well as a private attorney.  However, he has revoked each of these powers of attorney and has elected to proceed pro se.  See December 2015 statement from appellant; see also March 2016 hearing transcript at page 2.  

It is also noted that, in a December 2015 VA Form 21-4138, the appellant indicated that he wished to withdraw his appeal with respect to the claim of service connection for a psychiatric disability.  In a February 2016 statement, however, he indicated that "I wish not to withdrawl my apeal [sic] for major depression or other Mental Health disabilities.  Please disregard the 21-4138 dated 12-13-2015."  The RO thereafter sent the appellant a letter in February 2016 advising him that the Board hearing that he had requested in connection with his appeal had been scheduled.  In March 2016, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In light of VA's actions creating an expectation on the part of the appellant that his claim remained on appeal, the Board accepts jurisdiction of the issue set forth above.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (RO's processing of appeal for five and a half years after untimely substantive appeal filed waived issue of timeliness); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (Board could not dismiss appeal for failure to file a timely substantive appeal where RO failed to close the appeal after the appellant filed a timely substantive appeal, subsequently withdrew it, but then untimely tried to reinstate the appeal, and where the RO appeared to have treated the appellant's filing as timely.). 

The merits of the claim for service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied service connection for PTSD, major depression, and borderline personality disorder.  The appellant was notified of the RO's determination and his appellate rights in a May 2009 letter, but he did not appeal or submit new and material evidence within one year of the issuance of that decision.

2.  The evidence received since the May 2009 rating decision includes official service department records that were in existence and not previously associated with the claims file, which relate to the claim for service connection for a psychiatric disability,.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2008).  

2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder, is reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A July 1986 enlistment examination report is negative for any complaints, findings, or diagnosis of a psychiatric disability.  Rather, a clinical evaluation at that time revealed that no psychiatric abnormalities were present.  On a report of medical history, the appellant also denied having or ever having had depression, excessive worry, and nervous trouble of any sort.  

The appellant's service treatment records records do show that he was seen on multiple occasions while on active duty in connection with significant psychiatric symptoms.  In August 1989, for example, the appellant was evaluated after verbalizing his thoughts about wanting to die and describing dangerous and self-destructive behavior.  The impression was a passive aggressive male who appears either exhausted or on drugs.  The diagnoses were an adjustment disorder with depressed mood and passive aggressive personality traits.  

In October 1989, the appellant sought emergency treatment for tearful spells, auditory hallucinations, and feelings of self-harm.  It was noted that he had a history of a dysthymic personality disorder.  The assessment was a psychotic disorder.  

In December 1989, the appellant was brought to the medical clinic in a strait jacket after he exhibited symptoms such as uncontrollable sobbing, babbling, vomiting, hyperventilation, biting himself, and incoherency.  The assessment was emotional hysteria.  The appellant was placed in a strait jacket, and further evaluation was recommended.  

In December 1989, the appellant was hospitalized for a psychiatric evaluation.  It was noted that he had recently been apprehended and confined for being absent without leave (AWOL).  Reportedly, the police had discovered that the appellant had been living under a bridge for approximately 30 days.  During the course of admission, the appellant described auditory and visual hallucinations.  The impression on admission was atypical psychosis with depressive features and rule out personality disorder.  The diagnosis on discharge was depressive disorder not otherwise specified, which did not exist prior to entry.  

In February 1990, the appellant was re-evaluated during his period of confinement.  He was diagnosed as having a probable depressive disorder, not otherwise specified; rule out atypical psychosis; and personality disorder not otherwise specified with passive aggressive and dependent traits.  The examiner determined that the appellant was fit for duty.  

In December 1990, the appellant was transported to the emergency room by military police after he ingested multiple mattress buttons while he was in the brig.  It was noted that he had arrived at the hospital in a helmet and straight jacket.  The assessment was ingestion of foreign bodies, borderline versus thought disorder.   

The appellant's April 1991 separation examination report indicates that no psychiatric abnormalities were identified on clinical evaluation.  It was noted, however, that the appellant had a history of cholestasis secondary to treatment with Thorazine in January 1990.  In connection with the examination, the appellant completed a report of medical history in which he denied having or ever having had depression, excessive worry, and nervous trouble of any sort.  

The appellant's service personnel records indicate that his military occupational specialty was a field medical service technician.

In January 2009, the appellant submitted an application for VA compensation benefits, seeking service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder. 

In March 2009, the RO sent the appellant a letter asking him to submit or identify additional evidence in support of his claim, including details regarding his in-service stressors as well as post-service medical evidence of treatment for a psychiatric disability.  The appellant did not respond.  

In connection with his claim, the appellant was scheduled for a VA psychiatric examination to be held in March 2009, but he failed to report without explanation.  

In a May 2009 rating decision, the RO denied service connection for PTSD, major depression, and borderline personality disorder, finding that the record lacked evidence of a psychiatric disability in service or an in-service stressor, as well as post-service evidence of a current psychiatric disability.  The appellant was notified of the RO's determination and his appellate rights in a May 2009 letter, but he did not appeal.  Nor was new and material evidence received within the applicable time period.  

In September 2010, the appellant requested that his claim for service connection for a psychiatric disability, to include PTSD and major depression, be reopened.  He indicated that he had served as a corpsman and a search and rescue paramedic while on active duty and that the stress from this position had led to difficulties in his post-service civilian nursing jobs.  

In an October 2010 and December 2012 statements, the appellant responded to the RO's request for additional information regarding his claimed in-service stressors.  Specifically, he indicated that he had served as a hospital corpsmen with duties in the Emergency Medical System (EMS).  He indicated that his duties required him to cover the interstate and that, in the course of those duties, he had experienced several traumatic incidents, including treating people who had been injured in traffic accidents.  He also recalled a mass casualty incident on September 24, 1987, in which an 18-wheeler collided with two passenger vans, leaving 8 people dead and 18 people injured.  In support of his claim, the appellant submitted copies of newspaper articles regarding the accident.  

In support of the appellant's claim, the RO received private clinical records dated from April 1996 to March 2008 showing treatment for psychiatric disabilities, variously diagnosed as anxiety disorder, PTSD, bipolar disorder II, borderline personality disorder, and major depressive disorder.  

VA clinical records assembled in connection with the claim, dated from October 2009 to October 2011, also contain various psychiatric diagnoses, including anxiety disorder, depression, and rule out PTSD.  

Records received from the Social Security Administration show that the appellant had been awarded disability benefits effective in December 2007 due to an affective mood disorder and anxiety disorder.  

The appellant was afforded a VA medical examination in January 2011.  The examiner noted that the appellant had a history of hospitalization in December 1989 after he went AWOL and was found living under a bridge.  She noted that he had been placed on Thorazine and in a strait jacket.  He had an allergic reaction to the Thorazine that required further hospitalization.  She noted that service treatment records contained diagnoses of depressive disorder NOS, severe borderline personality disorder, passive aggressive personality disorder, and atypical psychosis with depressive features.  The appellant reported that, during his period of active duty, he witnessed multiple traumatic scenes, including auto accidents that involved death and disembodiment.  After examining the appellant, the examiner diagnosed him as having depressive disorder NOS and borderline personality disorder.  She indicated that a diagnosis of PTSD was not warranted "as the stressors reported by the veteran conflict with the stressors indicated in the STRs."  She further indicated that "It is at least as likely as not that this veteran's Personality Disorder NOS is the same as or is a result of mental problems shown during active duty.  It would resort to speculation to ascertain whether his Depressive Disorder NOS is a result of mental problems shown during active duty."

In August 2011, the appellant submitted additional service treatment and personnel records.  In pertinent part, these records show that the appellant was hospitalized in January 1990 for treatment of an adverse reaction to Thorazine.  These records also include a March 1990 request for clemency from the appellant in which he described experiencing mental problems which led to his AWOL, as well as a May 1990 letter from his military defense attorney requesting clemency after the appellant pled guilty to a two and one-half month period of unauthorized absence.  The attorney noted that the appellant's absence during this period had resulted from family and personal problems ultimately resulting in psychiatric treatment.  

At his March 2016 Board hearing, the appellant described his in-service stressors and psychiatric symptomatology.  He indicated that he had experienced no psychiatric symptoms prior to his period of active duty.  After his separation from service, however, he continued to experience psychiatric symptoms for which he had been under treatment since approximately 1996.  


Applicable Law

New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2015).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).

Several statutory presumptions operate in connection with the laws providing for service connection, including a presumption of soundness.  Under that statutory presumption, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Personality disorders, however, are not diseases or injuries within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (noting that "according to the express language of 38 C.F.R. § 3.303(c), personality disorders are not diseases or injuries within the meaning of § 1110 and thus are not compensable"); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008) ("personality disorders are considered congenital or developmental defects for which service connection cannot be granted because they are not diseases or injuries within the meaning of applicable legislation"); 61 Fed. Reg. 52,695-02 (Oct. 8, 1996) (Final Rule) (rejecting the suggestion that a personality disorder that worsens during service should be compensable, explaining that § 4.127 is intended to establish that "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is ... prohibited").

Rather, a defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).

Having a personality disorder, however, does not preclude a veteran from obtaining service connection for a co-existing mental disability.  Rather, a "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2014); VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred. 38 C.F.R. § 3.304(f) (2015); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  Where, as here, the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, the appellant's claim of service connection for PTSD, major depression, and borderline personality disorder was previously denied by the RO in an unappealed May 2009 rating decision, including on the basis that the record lacked evidence of an in-service stressor, as well as post-service evidence of a current psychiatric disability.  The appellant was notified of the RO's determination and his appellate rights in a May 2009 letter, but he did not appeal, and new and material evidence was not received within the applicable time period.  Thus, the May 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2008).  

In this appeal, the appellant seeks to reopen his claim of service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder.  The Board notes that the additional evidence received since the final May 2009 rating decision includes service department records that existed, but had not been previously associated with the claims file.  These records include service treatment and personnel records referencing the appellant's in-service psychiatric symptoms and treatment.  Applicable legal criteria provide that, where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Id.  Given the additional service department records, the Board finds that reconsideration of the appellant's claim for service connection for a psychiatric disability on a de novo basis is required.


ORDER

The claim of entitlement to service connection for a psychiatric disability, to include PTSD, major depression, and borderline personality disorder is reconsidered; the claim is granted to this extent only.


REMAND

After reviewing the evidence of record in light of the applicable legal criteria cited above, the Board finds that additional evidentiary development is necessary to clarify the nature and etiology of the appellant's current psychiatric symptomatology.

As noted above, the record in this case reflects multiple psychiatric diagnoses, including a personality disorder and multiple acquired psychiatric disabilities.  Absent a notation at the time of his July 1986 service enlistment medical examination, the presumption of sound condition attaches with respect to any acquired psychiatric disability.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").

Thus, in this case, with respect to any acquired psychiatric disability other than a personality disorder, the appellant must be legally presumed to have been in sound condition upon his entrance into active duty.  In this regard, the Board notes that the Veteran was diagnosed with multiple acquired psychiatric disabilities during active duty, to include adjustment disorder, atypical psychosis, psychotic disorder, and depressive disorder.  Following active service, the appellant has received continued psychiatric treatment.  His post-service diagnoses include multiple psychiatric disabilities, including anxiety disorder, PTSD, bipolar disorder II, and major depressive disorder, as well as borderline personality disorder.

The Board has considered the January 2011 VA medical opinion obtained in connection with this claim, but finds that it is inadequate.  For example, the examiner did not address whether the appellant's acquired psychiatric disabilities are superimposed on a personality disorder and, if so, their relationship to service.  Moreover, the examiner did not provide an explanation for her inability to ascertain whether the appellant's current depressive disorder is a result of mental problems shown during active duty without resorting to speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. If not, "it is the Board's duty to remand for further development."  Id.  Unfortunately, the basis for the examiner's conclusion is unclear.  

Under these circumstances, the opinion is inadequate and a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  If possible, the examination should be conducted by an examiner who has not previously examined him.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders found on examination, to include any personality disorders and any acquired psychiatric disorders.  

For any personality disorder identified, the examiner should opine as to whether that disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.

For each acquired psychiatric disorder diagnosed other than PTSD or a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to the appellant's military service, to include any symptomatology or events therein.

If the appellant is found to have a psychosis, the examiner should address whether it is at least as likely as not that such disability was manifest to a compensable degree within one year of his separation from active service.  

If the appellant is found to have PTSD, the examiner should specifically state whether any corroborated stressor, to include his involvement in the traffic accident on September 24, 1987, and his duties as an EMS technician, are adequate to support a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  If so, the examiner must opine whether the appellant's PTSD is related to such stressor or stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim on a de novo basis, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


